DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 10/01/2021, in which claims 1-18 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of creating a best financial strategy for a user without significantly more. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which recites a series of steps, e.g.,  storing, by a financial planning computer system in a user database, life actions received from the user, the at least one goal received from the user, the goal being an uncommitted life action, user parameters for at least one financial product chosen by the user, parameters for a wellness metric, and parameters for an acceptability test; storing, by the financial planning computer system in a financial products database, financial product offers from financial product providers, each financial product offer having provider parameters and being independent of the at least one user goal; creating, by the financial planning computer system, a set of financial product scenarios based on the user parameters and the financial product offers; for each financial product scenario, generating, by the financial planning computer system, a set of simulations of the user's wealth based on income, expenses, investment performance, goals automatically converted to life actions by the financial planning computer system, and the financial products in the financial product scenario; selecting, by the financial planning computer system, the best financial product scenario according to the parameters for the wellness metric; checking, by the financial planning computer system, whether a financial strategy based on the best financial product scenario meets the parameters for the acceptability test; and when the financial strategy meets the parameters for the acceptability test, storing, by the financial planning computer system, the financial strategy in the user database as the best financial strategy. These limitations describe the abstract idea of creating a best financial strategy for a user (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: fundamental economic principles and practices. The system limitations, e.g., financial planning computer system, user database, financial products database do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a financial planning computer system, user database, financial products database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a financial planning computer system, user database, financial products database limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Dependent claims 2-11 are directed to a method, which perform the steps that describe the abstract idea of creating a best financial strategy for a user, and corresponds to Certain Methods of Organizing Human Activity: fundamental economic principles and practices. Thus, claims 2-11 are directed to an abstract idea. The additional limitations of financial planning computer system, user database, financial products database are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: financial planning computer system, user database, financial products database, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Claim 12 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 12 is directed to a method, which recites a series of steps, e.g.,  receiving, at a financial planning system, information for a user including income, expenses, investment strategy and assets; simulating, by the financial planning system, a user's current wealth for N simulation paths based on the user's income, expenses, and investment strategy, each simulation path having T time periods, N being at least 100 and T being at least 60; at each time period of each simulation path, determining, by the financial planning system, whether the user's current wealth exceeds a solvency threshold; when the user's current wealth is less than the solvency threshold, automatically taking, by the financial planning system, a prophylactic measure so that the user's current wealth exceeds the solvency threshold; determining, by the financial planning system, whether the simulations result in the best financial strategy using a metric; and storing, by the financial planning system, the best financial strategy. There are no computer device limitations recited in the claim. Financial planning systems can be computerized or simply manually performed by person(s). However, for examination purposes, the recited financial planning systems were interpreted as computer device limitations. However, even while interpreting the recited financial planning system limitations as computer device limitations, the financial planning system limitations do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 12 is directed to an abstract idea (Step 2A-Prong 1: YES).
There are no computer device limitations recited in the claim. As disclosed above, financial planning system can be computerized or simply manually performed by person(s). However, for examination purposes, the recited financial planning systems were interpreted as computer device limitations. However, even while interpreting the recited financial planning system limitations as computer device limitations, this judicial exception is not integrated into a practical application because the additional limitations of a financial planning system would be no more than simply applying the abstract idea using a generic computer elements. Also, even while interpreting the recited financial planning system limitations as computer device limitations, financial planning system is recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, even while interpreting the recited financial planning system limitations as computer device limitations, the recitations of financial planning system do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 12 is directed to an abstract idea (Step 2A-Prong 2: NO).
As recited above, there are no computer device limitations recited in the claim. However, for examination purposes, the recited financial planning systems were interpreted as computer device limitations. Hence, Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a financial planning system is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 12 is not patent eligible.
Dependent claims 2-11 and 13-18 have further defined the abstract idea that is present in their respective independent claims 1 and 12; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-11 and 13-18 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-11 and 13-18 are directed to an abstract idea. Thus, claims 1-18 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-11 are rejected under 35 U.S.C. 102 as being unpatentable over Jenson (U.S. Patent Application Publication No. 2004/0267651-A1 hereinafter “Jenson”).
Claim 1:
Jenson teaches the following limitations:
A method of creating a best financial strategy for a user, (Jenson, developing a customized financial planning strategy for a user (See, Para. 8)); 
the financial strategy showing how at least one goal is affordable based on the user's income, expenses and investment performance, (Jenson, determining a long-term portfolio based on a user's retirement date (goal) by probability modeling which facilitates the determination of successfully achieving (affordable) the identified goal based on current and expected income, expenses, and investment performance (See, Para. 19, 21, 26));
the financial strategy including at least one automatically selected financial product not associated with the at least one goal, comprising: (Jenson, a portfolio reconciler module 109 develops a proposed situation portfolio by selecting specific investments to fulfill a strategy for a short term goal (not associated with the at least one goal)(See, Para. 24 and 35));
storing, by a financial planning computer system in a user database, life actions received from the user, the at least one goal received from the user, the goal being an uncommitted life action, user parameters for at least one financial product chosen by the user, parameters for a wellness metric, and parameters for an acceptability test; (Jenson, storing, by a computing system, client data in a database (See, Para. 18); user submits data (received from) including personal information, e.g., marital status and family members (life actions) (See, Para. 21); storing client data including user's goals such as the retirement date (See, Para. 18, 21, 23); the retirement date is changing (uncommitted life action) (See, Para. 426); user's risk tolerance (parameter) for a particular type of product (financial product) selected by the user(See, Para. 33, 35, 37); calculated (metric) performance (wellness) of investments given month to month changes in economic conditions such as inflation and stock market performance (parameters)(See, Para. 39); risk tolerance and a timeframe (parameters) for a proposed situation portfolio to achieve selected goals (acceptability test) (See, Para. 22)); 
storing, by the financial planning computer system in a financial products database, financial product offers from financial product providers, each financial product offer having provider parameters and being independent of the at least one user goal; (Jenson, available products distributed by a company (provider) include a stocks database 239 and bonds database 241 (See, Para. 37 and 72; Fig. 2); Appendix A shows international stocks, large cap stocks, and mid/small cap stocks (financial product) with time frames and rated as conservative, moderate or aggressive (provider parameters); the parameters are associated with the stocks and therefore are independent of the user goal (See, Appendix A));
creating, by the financial planning computer system, a set of financial product scenarios based on the user parameters and the financial product offers; (Jenson, developing (creating), by the computing system, a proposed situation portfolio 313 (scenario) by integrating user's data, goals, and risk tolerance (user parameters), in step 305, for different scenarios (See, Para. 32 and 35; Fig. 3));
for each financial product scenario, generating, by the financial planning computer system, a set of simulations of the user's wealth based on income, expenses, investment performance, goals automatically converted to life actions by the financial planning computer system, and the financial products in the financial product scenario; (Jenson, for each proposed scenario (See, Para. 31 and 32); modeling (generating) proposed situation portfolio simulations calculating projected cash flow (user's wealth) based on income, expenses, performance of investments, specific goals, e.g. education (converted to life actions); and performance of stocks and bonds (financial products)(See, Para. 39, 51, 57));
selecting, by the financial planning computer system, the best financial product scenario according to the parameters for the wellness metric; (Jenson, a portfolio reconciler module 109 (financial planning computer system) selecting specific investments to fulfill strategies according to the calculated performance of investments which best suits the user (See, Para. 37, 39, 60));
checking, by the financial planning computer system, whether a financial strategy based on the best financial product scenario meets the parameters for the acceptability test; and 96PATENT (Jenson, the proposed situation portfolio integrates the user's risk tolerance, and the amount and timing of goals (parameters for the acceptability test) (See, Para. 39, 54)); 
when the financial strategy meets the parameters for the acceptability test, storing, by the financial planning computer system, the financial strategy in the user database as the best financial strategy. (Jenson, a probability of success of the scenarios are calculated; 75% or – more indicates a high probability of success in achieving the user's selected goals (best financial strategy), and storing in the client database (See, Para. 18, 65)).
Claim 2:
Jenson teaches the following limitations:
wherein when the financial strategy based on the best financial product scenario does not meet the parameters for the acceptability test, (Jenson, a low probability of success (does not meet) in achieving the user's goals; (See, Para. 56));
the financing planning computer system automatically: selects a next-best financial product scenario according to the parameters for the wellness metric, (Jenson, generates (selects) an updated proposed situation portfolio using the calculated (metric) performance (wellness) of investments given month to month changes in economic conditions such as inflation and stock market performance (parameters); (See, Para. 39, 40));
checks whether a next-best financial strategy based on the next-best financial product scenario meets the parameters for the acceptability test; and (Jenson, analyzes (checks) the updated proposed situation portfolio using the integrated risk tolerance and timing of goals (See, Para. 39, 40, 76));
stores the next-best financial strategy in the user database as the best financial strategy when it meets the parameters for the acceptability test. (Jenson, storing the client data, including the updated proposed situation portfolio, in the client database (See, Para. 18, 40)).
Claim 4:
Jenson teaches the following limitation:
further comprising automatically committing the user to the financial product in the best financial strategy when the user and the financial product provider have agreed to automated commitment for the financial product. (Jenson, allocating the assets (committing) to the user based on the customized financial planning strategy for a user (product in the best financial strategy)(See, Para. 6, 23, 39, 60); where available products distributed by the company (financial provider) are entered into the stocks database 239 and bonds database 241 (agreed to automated commitment) (See, Para. 37, 72; Fig. 2)).
Claim 5:
Jenson teaches the following limitation:
wherein the wellness metric is a probability of achieving the at least one goal reduced by a simulated probability of bankruptcy. (Jenson, calculated (metric) performance of investments given month to month changes using a composite mix of policy goals (probability of achieving a goal) in economic conditions such as inflation and stock market performance with chance of loss statistics using a modeled (simulated) inflation rate (probability of bankruptcy) (See, Para. 39, 430, 863)).
Claim 8:
Jenson teaches the following limitations:
further comprising: creating an anonymized financial strategy by removing user identifying information from the best financial strategy; (Jenson, developing the customized financial planning strategy for a user (best financial strategy) by entering an encrypted password before gaining access with an encrypted secure session validating or authenticating the user (anonymized/ removing user identifying information)(See, Para. 8, 71, 75));
storing the anonymized best financial strategy in a reduced client database; and (Jenson, maintaining the customized financial planning strategy for a user in the encrypted secure session (anonymized best financial strategy) in a compressed database (reduced client database); (See, Para. 8, 71,75));
generating a financial product demand curve based on the stored anonymized best financial strategies. (Jenson, statistically modeling (curve) asset growth rates (financial product demand) for the proposed situation based on a proposed situation portfolio, risk tolerance, the amount and timing of goals using the financial planning strategy securely stored in the database (best financial strategy); (See, Para. 8,70-72, 78)).
Claim 9:
Jenson teaches the following limitations:
further comprising sending the financial product demand curve to at least one of the financial product providers; (Jenson, making available the products distributed by the company (product provider) including the stocks database 239 and bonds database 241 as a statistical spreadsheet (financial product demand curve) for the asset growth rates (demand) using the proposed situation based on a proposed situation portfolio, risk tolerance, the amount and timing of goals; (See, Para. 37,65, 72; Fig. 2));
receiving, from at least one of the financial product providers, an improved financial product offer; and (Jenson, providing available products distributed by the company (receiving from the financial provider) entered into the stocks database 239 and bonds database 241 as a portfolio to improve the likelihood of success (improved financial product offer)(See, Para. 22,37, 72; Fig. 2));
automatically determining whether the best financial strategy should be revised to include the improved financial product offer. (Jenson, dynamically determining (automatically) how to develop a customized financial planning strategy (whether to be revised) using the effects on user's 101 probability of success (include the improved financial product offer)(See, Para. 8, 32)).
Claim 10:
Jenson teaches the following limitations:
wherein at least one of the stored financial product offers is a hypothetical offer; and (Jenson, using hypothetical projections for the product scenario (offer); (See, Para. 19, 67));
further comprising recording when the hypothetical financial product offer is selected for the best financial strategy. (Jenson, a simulator module analyzing using the database (recording) when the hypothetical projection (offer) is used as the customized (best) financial planning strategy for a user; (See, Para. 8, 19, 67)).
Claim 11:
Jenson teaches the following limitation:
further comprising generating a hypothetical financial product demand curve based on the recorded selections of hypothetical financial product offers. (Jenson, statistically modeling (curve) asset growth rates (financial product demand) for the proposed (hypothetical) situation based on the proposed situation portfolio, risk tolerance, the amount and timing of goals using the financial planning strategy; (See, Para. 8, 70-72, 78)).
Claims 3, 6, 7, 12-18:
No prior art have been found at this time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Herz (U.S. Patent Application No. US 2001/0014868-A1) “System for the Automatic Determination of Customized Prices and Promotions”
Cernyar (U.S. Patent Publication No. US 8,370,243-B1) “ Financial Planner and Portfolio Simulator”
Walker (U.S. Patent Application No. US 2014/0279172-A1) “System and Method for Predicting Consumer Credit Risk Using Income Risk Based Credit Score”
Annappindi (U.S. Patent Application No. US 2015/0026039 -A1) “System and Method for Predicting Consumer Credit Risk Using Income Risk Based Credit Score”
Pourfallah (U.S. Patent Application No. US 2018/0025334 -A1) “Event-Triggered Business-to-Business Electronic Payment Processing Apparatuses, Methods and Systems”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571)270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693     


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693